Citation Nr: 1143111	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a right eye disorder.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that still-additional development of the record is warranted.  Therefore, the appeal is, again, REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his right eye in service and that he has had problems with his right eye since that time, including impaired visual acuity.  Therefore, he maintains that service connection for a right eye disorder is warranted.  

During the Veteran's June 1969 service entrance examination, there were no complaints or clinical findings of an eye disorder of any kind.  He responded in the negative, when asked if he had ever worn glasses or contact lenses.  The Veteran's visual acuity was 20/20, bilaterally.  

The Veteran's service treatment records show that in May 1970, he was treated at the Eye, Ear, Nose, and Throat Clinic for complaints of being unable to see.  His uncorrected visual acuity in the right eye was 20/60, and 20/20 in the left eye.  An external and ophthalmoscopic examination revealed what appeared to be retinal degeneration in the foveal area.  Following the examination, the Veteran was prescribed two pair of glasses.  He was to return to the clinic in three months to check his right eye and to have additional ophthalmoscopy.

During the Veteran's December 1971 service separation examination, there were no findings of an eye disorder of any kind, and his visual acuity was 20/20, bilaterally.  

During a VA examination in April 1972, the Veteran's uncorrected visual acuity in the right eye was 20/60, and 20/20 in the left eye.  

Treatment records from VA, as well as private practitioners, show that the Veteran has been treated for his eyes since February 1999.  In August 2006, G. D. F., O.D., reported that the Veteran had a macular defect in his right eye.  

In September 2010, pursuant to the Board's remand, the Veteran was examined by VA to determine the nature and etiology of any right eye disorder found to be present.  The examiner reviewed the Veteran's medical history and noted his May 1970 eye treatment in service.  The uncorrected visual acuity for distance in his right eye was 20/200, correctable to 20/25+2.  The uncorrected visual acuity for distance in his left eye was 20/400, correctable to 20/20.  A few hard drusen were noted in the right eye, and scattered drusen were found in the left eye.  There was normal anatomy of the retinal foveal thickness and contour.  Following the examination, the examiner stated that there was no residual of injury and no visual impairment found.  The examiner noted that drusen were commonly found in people over 40 years of age and were not linked to trauma.  

In October 2010, the Veteran was treated by a VA optometrist for complaints of mild eye irritation and burning when outside or watching television.  The Veteran did report a history of a right eye injury in service.  Following the examination, the examiner stated that the Veteran had a history of right eye trauma and that there was a sphincter tear with asymmetric intraocular pressure.  

In May 2011, G. D. F., O.D., treated the Veteran for burning and watering eyes.  Dr. F. reported that the Veteran had a retinal defect in his right eye.

In light of the disparate findings on the April 2010 VA examination and subsequent outpatient treatment records, the Board is unable to determine whether the Veteran does, in fact, have a right eye disorder, and if so, whether it is related to the Veteran's right eye treatment in service.  Therefore an additional VA examination is warranted.  Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a board-certified ophthalmologist to determine the nature and etiology of any right eye disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a right eye disorder(s) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must then render an opinion, with complete rationale, as to whether it is at least as likely as not that the Veteran's current right eye disorder(s) is the result of his right eye problems noted in service in May 1970.  

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  In this regard, it should be indicated whether any notice that was sent was returned as undeliverable.

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a right eye disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


